Case 0:18-cv-63035-BB Document 95 Entered on FLSD Docket 11/17/2020 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             Case No. 18-cv-63035-BLOOM/Strauss

 ERIC WATKINS,

        Plaintiff,
 vs.

 SERGEANT M. BIGWOOD, et al.,

       Defendants.
 __________________________/

                                               ORDER

        THIS CAUSE is before the Court upon pro se Plaintiff’s Motion to Waive Mediation,

 ECF No. [93] (“Motion”). The Court has reviewed the Motion, the record in this case, the

 applicable law, and is otherwise fully advised.

        On March 9, 2010, the Court entered a Scheduling Order, ECF No. [27], requiring the

 parties to select a mediator pursuant to Local Rule 16.2 by March 30, 2020 and to have completed

 mediation and filed a mediation report by December 15, 2020. On March 12, 2020, Plaintiff filed

 an Objection to the Court’s Order, ECF No. [31] (“Motion to Amend”) in which he objected to

 mediation given his financial status and his belief that Defendants are not interested in settling the

 case. That same day, the Court denied the Motion to Amend, explaining that

        although Plaintiff represents that he is homeless and without an income, that does
        not compel the conclusion that mediation is inappropriate. Local Rule 16.2(b)(3)
        provides that “[a]ny individual who seeks certification as a mediator shall agree to
        accept at least two (2) mediation assignments per year in cases where at least on (1)
        party lacks the ability to compensate the mediator, in which case the mediator’s
        fees shall be reduced accordingly or the mediator shall serve pro bono (if no litigant
        is able to contribute compensation).” Id. The list of certified mediators is
        maintained in the offices of the Clerk of the Court and is available to the public
        upon request. See id. at L.R. 16.2(b)(2). Plaintiff’s financial status, therefore, is not
        a reason to cancel any future mediation. Similarly, his belief in Defendants’
        willingness to settle is not a valid basis to ignore the Scheduling Order.
Case 0:18-cv-63035-BB Document 95 Entered on FLSD Docket 11/17/2020 Page 2 of 3

                                                             Case No. 18-cv-63035-BLOOM/Strauss


        As noted in Local Rule 16.2(a), mediation “enables litigants to take control of their
        dispute and encourages amicable resolution of disputes” and “resultant savings in
        time and costs to litigants and to the Court, but without sacrificing the quality of
        justice to be rendered or the right of the litigants to a full trial in the event of an
        impasse following mediation.” Id. Plaintiff does not provide any reason for the
        Court to conclude that this district court’s broad policy embracing mediation should
        not apply to this case.

 ECF No. [34] at 2 (“Order”).

        On March 30, 2020, the Court entered an Order scheduling mediation for November 30,

 2020 before Eric Kleinman, Esq. ECF No. [39]. Defendant now moves to “waive” mediation in

 this case because he is indigent, the upcoming mediation is “futile” because Defendants do not

 intend to settle, and he intends to prosecute this action “all the way through trial.” ECF No. [93]

 at 1-2. He adds that he will not pay for mediation in this case. Id. at 2.

        Upon review, Plaintiff fails to present good cause to cancel the upcoming mediation. As

 an initial matter, Plaintiff reasserts the same arguments previously considered and rejected by the

 Court in its March 12, 2020 Order. That Plaintiff is indigent does not justify proceeding without

 mediation. To the extent Plaintiff cannot afford to pay mediation costs, he can discuss a partial fee

 waiver with the mediator due to his financial status.

        Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [93], is

 DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, on November 17, 2020.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

 Copies to:



                                                    2
Case 0:18-cv-63035-BB Document 95 Entered on FLSD Docket 11/17/2020 Page 3 of 3

                                              Case No. 18-cv-63035-BLOOM/Strauss


 Counsel of Record

 Eric Watkins
 7990 Hampton Blvd
 Apt. 110
 North Lauderdale, FL 33068
 Email: kemet121671.ew@gmail.com




                                       3
